Citation Nr: 1029114	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea to 
including as secondary to a psychiatric disorder or asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from 
January 1944 to April 1946.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from action in January 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
entitlement to the benefits sought.

This case was previously before the Board in October 2009, when 
the matters were remanded to the RO for scheduling of a personal 
hearing.  In June 2010, the Veteran and his son provided 
testimony at a Travel Board hearing at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript is of 
record.  Tr. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and 
assist the Veteran in substantiating his claims.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board regrets the 
additional delay, but such is necessary to ensure a full and fair 
adjudication of the claims.



I. Psychiatric Disability, to include PTSD

The evidence of record is amply sufficient to establish the 
Veteran's remarkable and distinguished service in combat, and 
hence combat stressors are conceded.

VA treatment and evaluative records show various descriptions of 
his current mental health state to include symptoms of PTSD, 
anxiety, depression; and diagnoses of major depressive disorder 
and rule-out PTSD.  Another 2006 evaluation found that he had 
some PTSD symptoms but did not meet certain criteria for that 
diagnosis, and the Axis I diagnosis was made of "phase of life 
problem".  Any possible association with service was not further 
discussed.  

The Court of Appeals for Veterans Claims (the Court) has 
determined that a Veteran's claim of service connection for PTSD 
necessarily includes claims of service connection for all other 
psychiatric disabilities, as the Veteran is a layperson not 
competent to render a diagnosis and so limit his claim.  Clemons 
v. Shinseki, 23 
Vet. App. 1 (2009).  As the record reflects diagnoses other than 
PTSD, a remand is required to obtain opinions regarding a 
possible nexus to military service for the alternative diagnoses, 
either by direct causation or aggravation.

II.  Sleep Apnea

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Here, the notice letters sent 
to the Veteran have not clearly addressed his claim of secondary 
service connection for sleep apnea.  On remand, such notice must 
be provided so that the Veteran has an opportunity to 
meaningfully participate in the claims process.

Further, a new examination is required, in light of the expansion 
of the psychiatric disability claim.  The most recent VA examiner 
declined to offer the requested opinion, as PTSD had not been 
diagnosed; on remand, the examiner must address any possible 
causal connection between sleep apnea and any diagnosed 
psychiatric disability.  The opinion is required regardless of 
the examiner's opinion regarding service connection.

Additionally, the Veteran has provided additional information 
regarding his asbestos exposure in service.  Given his duties 
involving handling of fired shells, as well as the circumstances 
present aboard a ship which had been struck by a kamikaze and set 
ablaze, his asbestos exposure is conceded.  On remand, the 
examiner should comment on the role, if any, of asbestos exposure 
in the development or aggravation of sleep apnea.

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Secondary service 
connection for sleep apnea, as due to a 
psychiatric disability, must be addressed.

2.  Obtain updated VA treatment records from 
the VA medical center at Dallas, Texas, and 
all associated clinics, as well as any other 
VA facility identified in the record or by 
the Veteran.

3.  Schedule the Veteran for a VA mental 
health examination.  The claims folder must 
be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric diagnoses, and should 
opine as to whether any such are at least as 
likely as not caused or aggravated by the 
Veteran's military service.  Aggravation 
means permanent and chronic worsening beyond 
the natural progression of the disease. 

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA respiratory 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether it is 
at least as likely as not that any currently 
diagnosed psychiatric disability caused or 
aggravated diagnosed sleep apnea.  
Additionally, the examiner should opine as to 
whether it is at least as likely as not that 
conceded in-service asbestos exposure caused 
or aggravated diagnosed sleep apnea.  
Aggravation means permanent and chronic 
worsening beyond the natural progression of 
the disease.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



